The opinion of the court was delivered by
Elmer, J.
This certiorari is prosecuted to procure a. reversal of the tax imposed by a meeting of the taxable in*405habitants of West Farms school district, No. 6, held on the twenty-fourth day of May, 1862. The district, it appears, was incorporated by means of a certificate of three person,, acting as trustees, and the town superintendent, dated May 13th, filed and recorded on the same day. It is now objected that one of these trustees was not elected by the inhabitants of the district, but was appointed by the other two to fill a vacancy. This involves the question, whether the corporation had a legal existence, and cannot be tried in this collateral way. State v. Van Winkle, 1 Dutcher 73.
Another objection to the proceeding is, that the certificate, signed and sworn to by the trustees, and delivered to the assessor, does not set forth the places at which the notices of the meeting were set up, but only, in the words of the act, “ in at least three public places in said district.” This ivas, in my opinion, a sufficient compliance with the act, and brings the case within the decision of the Court of Errors in. Hardcastle v. The State, 3 Dutcher 352. It is also shown, by the proof, at what places the notices were in fact set up, and. that they were the three most public places in the district.
The assessment must be affirmed.
Cited in State, ex rel. Mitchell, v. Tolan, 4 Vroom 202.